          Case 1:20-mc-00080-PGG Document 3 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                           ORDER TERMINATING
                       Plaintiff,                           FINAL JUDGMENT
               v.
                                                                   20 Misc. 80
GREATER NEW YORK LIVE POULTRY
CHAMBER OF COMMERCE, et al.,                                   In Equity No. 52-30
                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, the Court having received the motion of Plaintiff United States of

America for termination of the final judgment entered in the above-captioned case, and the Court

having considered all papers filed in connection with this motion (Mot. (Dkt. No. 1));

               WHEREAS, Federal Rule of Civil Procedure 60(b)(5) provides that "[o]n a

motion and just terms, the court may relieve a party . . . from a final judgment . . . [when]

applying it prospectively is no longer equitable." Fed. R. Civ. P. 60(b)(5);

               WHEREAS, the judgment in this case was entered in 1932, 88 years ago

(Judgment (Dkt. No. 1-3));

               WHEREAS, the three corporate defendants appear to no longer exist based on a

search of corporate records with the New York Department of State Division of Corporations

and other publicly available records (Reicher Decl. (Dkt. No. 1-5) ¶¶ 5-6);

               WHEREAS, the 49 individual defendants have almost certainly passed away or

retired from employment, having been of working age 88 years ago (id. ¶ 7);

               WHEREAS, on June 7, 2019, Plaintiff listed the judgment in this case on its

website, described its intent to move to terminate the judgment, and invited public comments, of

which none were received (Pltf. Br. (Dkt. No. 1-2) at 11); and
          Case 1:20-mc-00080-PGG Document 3 Filed 10/02/20 Page 2 of 2




               WHEREAS, based on the foregoing, the Court deems that terminating the

antitrust judgment is consistent with the public interest. See United States v. Western Elec. Co.,

993 F.2d 1572, 1577 (D.C. Cir. 1993) (a court “may reject an uncontested [termination] only if it

has exceptional confidence that adverse antitrust consequences will result”), it is

               ORDERED, ADJUDGED, AND DECREED that said final judgment is

terminated.

Dated: New York, New York
       October 2, 2020




                                                 2
